Citation Nr: 1733195	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to February 1966.  He had additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, the Veteran testified before the undersigned in a videoconference hearing from the RO.  A transcript of the hearing has been associated with the claims file.  

In June 2015, the Board remanded this matter to the AOJ to adjudicate the issue of the Veteran's entitlement to TDIU.  In a September 2016 supplemental statement of the case, the AOJ denied the TDIU claim and the matter is once again before the Board.  

It appears that the Veteran disagrees with the RO's finding regarding tinnitus in his October 2015 Statement in Support of Claim.  The Board refers this matter to the RO to take appropriate action.


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss at 0 percent disabling.  This is his only service-connected disability.  

2.  The Veteran does not meet the schedular criteria for TDIU.

3.  The Veteran's service-connected disability does not, and has not, rendered him unable to secure or follow a substantially gainful occupation at any point during the appeal.

CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

In this case, the Veteran appeared for VA examinations in regard to his bilateral hearing loss, his only service-connected disability, in April 2011, November 2014, and October 2015.  These VA examinations include discussion of the hearing loss's impact on the Veteran's ability to work.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given based upon his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service connected for bilateral hearing loss at 0 percent disabling.  The Veteran is not service connected for any other disability.  His combined evaluation for compensation purposes is 0 percent.  Therefore, he does not meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  The Board will now consider whether referral under 38 C.F.R. § 4.16(b) is necessary.  

With respect to 38 C.F.R. § 4.16(b), the Veteran and his wife have testified about the effect of his hearing loss in his daily life.  In October 2010, the Veteran's wife reported that the Veteran has had difficulty hearing the television which has caused the volume needing to be raised on the television.  She reported that the Veteran does not know when she walks up behind him, causing the Veteran to stumble over her.  She said that they lived in a rural area and that she has concerns that he may not hear a rattlesnake if one is encountered.  She said that the Veteran has a difficult time when the phone rings in determining from where the sound is coming.  His wife said that if she is not facing him, then the Veteran usually does not even know that she is speaking to him. She said that conversations with the Veteran have to be repeated much of the time.  

In the April 2011 VA examination, the Veteran reported significant difficulty hearing and understanding conversation, particularly in noisy settings.  The Veteran denied occupational exposure in his civilian career working for a power company as a lineman.  

In the November 2014 VA examination, the Veteran said that his hearing disability affects his ability to work because it affects his communication abilities.  While not service connected, the Veteran also reported that his tinnitus impacts the ordinary conditions of his daily life, including his ability to work, stating that his tinnitus is extremely irritating.

In his March 2015 Board hearing, the Veteran testified that he was not able to be employed because of his hearing loss.  The Veteran reported that his hearing loss affects his daily life just about every day.  For example, the Veteran cannot wear hearing aids when he is out working in the yard and sweating profusely, or when he is working for somebody out in the community or for somebody at church.  He says that this makes is very difficult, especially if someone asks him something and he cannot hear them unless he or she repeats it.  He said that he could not talk to his wife unless she was standing right in front of him, otherwise he does not know that she is trying to talk to him.  The Veteran testified that he retired as a power company lineman in 2002.  Also, the Veteran testified that no doctor ever told the Veteran that he could not work as a result of his service-connected bilateral hearing loss.  

In October 2015, the Veteran reported that he was tired of living a life with ringing in both ears and not being able to hear a normal conversation.  He said that his wife of 50 years is tired of repeating everything that she says to him.  

During the October 2015 VA examination report, the examiner noted that the Veteran was still some trouble with conversations due to his hearing loss.

The Board recognizes that the Veteran's tinnitus impacts his daily life significantly, but the Veteran's claim for direct service connection for tinnitus has been denied.  See July 2015 rating decision.  Since the Veteran did not file a notice of disagreement or submit new and material evidence within one year, the July 2015 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In considering TDIU, VA may only consider the inability to secure and follow a substantially gainful occupation by reason of service-connected bilateral hearing loss.  As such, the effects of tinnitus in terms of direct service connection may not be considered in determining TDIU.  Additionally, while the Veteran has expressed daily difficulty with his hearing loss, he has testified that no medical doctor has stated that he cannot work because of the effects of his service-connected hearing loss, nor is the Veteran receiving Social Security Disability for his hearing loss disability.  Although these factors are not dispositive on the matter, they are factors that the Board has considered.  Moreover, while the Veteran has indicated difficulty understanding conversation and the need to ask others to repeat themselves, this does not equate to the inability to secure or follow gainful employment.  Further, although the Veteran may not be able to use his hearing aids while sweating, the evidence does not reflect that the inability to wear his hearing aids prevents him from working.

In light of the foregoing, the Board will not refer the matter pursuant to 38 C.F.R. § 4.16(b) because the Veteran has not been found unable to secure or follow a substantially gainful occupation as a result of service-connected bilateral hearing loss.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


